Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
April 24, 2014 (the “Effective Date”) by and between PRGX Global, Inc., a
Georgia corporation (the “Company”), and Michael Cochrane (the “Executive”).
This Agreement supersedes, replaces and terminates any employment agreement or
compensation arrangement previously entered into or agreed to by and among the
Company and/or any of its subsidiaries and the Executive.

W I T N E S S E T H:

WHEREAS, the Company considers the availability of the Executive’s services to
be important to the management and conduct of the Company’s business and desires
to secure the availability of the Executive’s services; and

WHEREAS, the Executive is willing to make the Executive’s services available to
the Company on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth and intending to be legally bound, the
Company and the Executive agree as follows:

1. Employment and Duties.

(a) Position. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, as the Senior Vice President – Global Client Operations
of the Company, on the terms and subject to the conditions of this Agreement.
The Executive agrees to perform such duties and responsibilities as are
customarily performed by persons acting in such capacity or as are assigned to
Executive from time to time by the Board of Directors of the Company or its
designees. The Executive acknowledges and agrees that from time to time the
Company may assign Executive additional positions with the Company or the
Company’s subsidiaries, with such title, duties and responsibilities as shall be
determined by the Company. The Executive agrees to serve in any and all such
positions without additional compensation. The Executive will report directly to
the Chief Executive Officer of the Company.

(b) Duties. The Executive shall devote the Executive’s best efforts and full
professional time and attention to the business and affairs of the Company and
the Company’s subsidiaries. During the Term, Executive shall not serve as a
director or principal of any other company or charitable or civic organization
without the prior written consent of the Board of Directors of the Company. The
principal place(s) of employment of the Executive shall be the Company’s
executive offices in Atlanta, Georgia, provided, however, that unless and until
otherwise determined by the Chief Executive Officer of the Company, the
Executive will be based out of his home in Miami, Florida, subject to travel
required for the business of the Company or the Company’s subsidiaries,
including required travel to the Company’s offices in Atlanta, Georgia and
elsewhere. The Executive shall be expected to follow and be bound by the terms
of the Company’s Code of Conduct and Code of Ethics for Senior Financial
Officers and any other applicable policies as the Company from time to time may
adopt.



--------------------------------------------------------------------------------

2. Term. This Agreement is effective as of the Effective Date, and will continue
through the first anniversary of the Effective Date, unless terminated or
extended as hereinafter provided. This Agreement shall be extended for
successive one-year periods following the original term (through each subsequent
anniversary thereafter) unless any party notifies the other in writing at least
30 days prior to the end of the original term, or the end of any additional
one-year renewal term, that the Agreement shall not be extended beyond its then
current term. The term of this Agreement, including any renewal term, is
referred to herein as the “Term.”

3. Compensation.

(a) Base Salary. The Company shall pay the Executive an annual base salary of
$325,000. The annual base salary shall be paid to the Executive in accordance
with the established payroll practices of the Company (but no less frequently
than monthly) subject to ordinary and lawful deductions. The Compensation
Committee of the Company will review the Executive’s base salary from time to
time to consider whether any increase should be made. The base salary during the
Term will not be less than that in effect at any time during the Term.

(b) Annual Bonus. During the Term, the Executive will be eligible to participate
in an annual incentive bonus plan that will establish measurable criteria and
incentive compensation levels payable to the Executive for performance in
relation to defined targets established by the Compensation Committee of the
Company’s Board of Directors, after consultation with management, and consistent
with the Company’s business plans and objectives. To the extent the targeted
performance levels are exceeded, the incentive bonus plan will provide a means
by which the annual bonus will be increased. Similarly, the incentive plan will
provide a means by which the annual bonus will be decreased or eliminated if the
targeted performance levels are not achieved. In connection with such annual
incentive bonus plan, subject to the corresponding performance levels being
achieved, the Executive shall be eligible for an annual target bonus equal to 50
percent of the Executive’s annual base salary and an annual maximum bonus equal
to 100 percent of the Executive’s annual base salary. Any bonus payments due
hereunder shall be payable to the Executive no later than the 15th day of the
third month following the end of the applicable year to which the incentive
bonus relates.

(c) Stock Compensation. The Executive also shall be eligible to receive stock
options, restricted stock, stock appreciation rights and/or other equity awards
under the Company’s applicable equity plans on such basis as the Compensation
Committee or the Board of Directors of the Company or their designees, as the
case may be, may determine on a basis not less favorable than that provided to
the class of employees that includes the Executive. Except as specifically set
forth above, however, nothing herein shall require the Company to make any
equity grants or other awards to the Executive in any specific year.

4. Indemnity. The Company and the Executive will enter into the Company’s
standard indemnification agreement for executive officers.

5. Benefits.

(a) Benefit Programs. The Executive shall be eligible to participate in any
plans, programs or forms of compensation or benefits that the Company or the
Company’s subsidiaries provide to the class of employees that includes the
Executive, on a basis not less favorable than that provided to such class of
employees, including, without limitation, group medical, disability and life
insurance, paid time-off, and retirement plan, subject to the terms and
conditions of such plans, programs or forms of compensation or benefits.

 

2



--------------------------------------------------------------------------------

(b) Paid Time-Off. The Executive shall be entitled to five weeks of paid
time-off, to be accrued and used in accordance with the normal Company paid
time-off policy.

6. Reimbursement of Expenses. The Company shall reimburse the Executive, subject
to presentation of adequate substantiation, including receipts, for the
reasonable travel, entertainment, lodging and other business expenses incurred
by the Executive in accordance with the Company’s expense reimbursement policy
in effect at the time such expenses are incurred. In no event will such
reimbursements, if any, be made later than the last day of the year following
the year in which the Executive incurs the expense.

7. Termination of Employment.

(a) Death or Incapacity. The Executive’s employment under this Agreement shall
terminate automatically upon the Executive’s death. If the Company determines
that the Incapacity, as hereinafter defined, of the Executive has occurred, it
may terminate the Executive’s employment and this Agreement. “Incapacity” shall
mean the inability of the Executive to perform the essential functions of the
Executive’s job, with or without reasonable accommodation, for a period of 90
days in the aggregate in any rolling 180-day period.

(b) Termination by Company For Cause. The Company may terminate the Executive’s
employment during the Term of this Agreement for Cause. For purposes of this
Agreement, “Cause” shall mean, as determined by the Board of Directors of the
Company in good faith, the following:

(i) the Executive’s willful misconduct or gross negligence in connection with
the performance of the Executive’s duties which the Board of Directors of the
Company believes does or is likely to result in material harm to the Company or
any of its subsidiaries;

(ii) the Executive’s misappropriation or embezzlement of funds or property of
the Company or any of its subsidiaries;

(iii) the Executive’s fraud or dishonesty with respect to the Company or any of
its subsidiaries;

(iv) the Executive’s conviction of, indictment for (or its procedural
equivalent), or entering of a guilty plea or plea of no contest with respect to
any felony or any other crime involving moral turpitude or dishonesty; or

(v) the Executive’s breach of a material term of this Agreement, or violation in
any material respect of any code or standard of behavior generally applicable to
officers of the Company (including, without, limitation the Company’s Code of
Conduct, Code of Ethics for Senior Financial Officers and any other applicable
policies as the Company from time to time may adopt), after being advised in
writing of such breach or violation and being given 30 days to remedy such
breach or violation, to the extent that such breach or violation can be cured;

 

3



--------------------------------------------------------------------------------

(vi) the Executive’s breach of fiduciary duties owed to the Company or any of
its subsidiaries;

(vii) the Executive’s engagement in habitual insobriety or the use of illegal
drugs or substances; or

(viii) the Executive’s willful failure to cooperate, or willful failure to cause
and direct persons under the Executive’s management or direction, or employed
by, or consultants or agents to, the Company or its subsidiaries to cooperate,
with all corporate investigations or independent investigations by the Board of
Directors of the Company or its subsidiaries, all governmental investigations of
the Company or its subsidiaries or orders involving the Executive, the Company
or the Company’s subsidiaries entered by a court of competent jurisdiction.

Notwithstanding the above, and without limitation, the Executive shall not be
deemed to have been terminated for Cause unless and until there has been
delivered to the Executive (i) a letter from the Board of Directors of the
Company finding that the Executive has engaged in the conduct set forth in any
of the preceding clauses and specifying the particulars thereof in detail and
(ii) a copy of a resolution duly adopted by the affirmative vote of the majority
of the members of the Board of Directors of the Company who are not officers of
the Company at a meeting of the Board of Directors called and held for such
purpose or such other appropriate written consent (after reasonable notice to
the Executive and an opportunity for the Executive, together with the
Executive’s counsel, to be heard before the Board of Directors of the Company),
finding that the Executive has engaged in such conduct and specifying the
particulars thereof in detail.

(c) Termination by Executive for Good Reason. The Executive may terminate the
Executive’s employment for Good Reason. For purposes of this Agreement, “Good
Reason” shall mean, without the Executive’s consent, the following:

(i) any action taken by the Company which results in a material reduction in the
Executive’s authority, duties or responsibilities (except that any change in the
foregoing that results solely from (A) the Company ceasing to be a publicly
traded entity or from the Company becoming a wholly-owned subsidiary of another
publicly traded entity or (B) any change in the geographic scope of the
Executive’s authority, duties or responsibilities will not, in any event and
standing alone, constitute a substantial reduction in the Executive’s authority,
duties or responsibilities), including any requirement that the Executive report
directly to anyone other than the Chief Executive Officer of the Company;

(ii) the assignment to the Executive of duties that are materially inconsistent
with Executive’s authority, duties or responsibilities;

(iii) any material decrease in the Executive’s base salary or annual bonus
opportunity or the benefits generally available to the class of employees that
includes the Executive, except to the extent the Company has instituted a
salary, bonus or benefits reduction generally applicable to all executives of
the Company other than in contemplation of or after a Change in Control;

 

4



--------------------------------------------------------------------------------

(iv) the relocation of the Executive to any principal place of employment other
than Atlanta, Georgia, or any requirement that executive relocate his residence
other than to the Atlanta, Georgia metropolitan area, without the Executive’s
express written consent to either such relocation; provided, however, this
subsection (iv) shall not apply in the case of business travel which requires
the Executive to relocate temporarily for periods of 90 days or less;

(v) the failure by the Company to pay to the Executive any portion of the
Executive’s base salary, annual bonus or other benefits within 10 days after the
date the same is due; or

(vi) any material failure by the Company to comply with the terms of this
Agreement.

Notwithstanding the above, and without limitation, “Good Reason” shall not
include any resignation by the Executive where Cause for the Executive’s
termination by the Company exists and the Company then follows the procedures
described above. The Executive must give the Company notice of any event or
condition that would constitute “Good Reason” within 30 days of the event or
condition which would constitute “Good Reason,” and upon the receipt of such
notice the Company shall have 30 days to remedy such event or condition. If such
event or condition is not remedied within such 30-day period, any termination of
employment by the Executive for “Good Reason” must occur within 30 days after
the period for remedying such condition or event has expired.

(d) Termination by Company Without Cause or by Executive Other than For Good
Reason. The Company may terminate the Executive’s employment during the Term of
this Agreement without Cause, and Executive may terminate the Executive’s
employment for other than Good Reason, upon 30 days’ written notice. The Company
may elect to pay the Executive during any applicable notice period (in
accordance with the established payroll practices of the Company, no less
frequently than monthly) and remove him from active service.

(e) Termination by Executive on Failure to Renew. The Executive may terminate
the Executive’s employment at any time on or before the expiration of the Term
of the Agreement, if the Company notifies the Executive that the Term of the
Agreement shall not be extended as provided in Section 2 above.

8. Obligations of the Company Upon Termination.

(a) Without Cause; Good Reason; Non-Renewal (No Change in Control). If, during
the Term, the Company terminates the Executive’s employment without Cause in
accordance with Section 7(d) hereof, the Executive terminates the Executive’s
employment for Good Reason in accordance with Section 7(c) hereof, or the
Executive terminates the Executive’s employment upon the Company’s failure to
renew the Agreement in accordance with Section 7(e) hereof, other than within
two years after a Change in Control, subject to Section 20 below, the Executive
shall be entitled to receive:

(i) payment of the Executive’s annual base salary in effect immediately
preceding the date of the Executive’s termination of employment (or, if greater,
the Executive’s annual base salary in effect immediately preceding any action by
the Company

 

5



--------------------------------------------------------------------------------

described in Section 7(c)(iii) above for which the Executive has terminated the
Executive’s employment for Good Reason), for the period equal to the greater of
one year or the sum of four weeks for each full year of continuous service the
Executive has with the Company and its subsidiaries at the time of termination
of employment, beginning immediately following termination of employment (the
“Severance Period”), payable in accordance with the established payroll
practices of the Company (but no less frequently than monthly), beginning on the
first payroll date following 30 days after termination of employment, with the
Executive to receive at that time a lump sum payment with respect to any
installments the Executive was entitled to receive during the first 30 days
following termination of employment, and the remaining payments made as if they
had commenced immediately following termination of employment;

(ii) payment of an amount equal to the Executive’s actual earned full-year bonus
for the year in which the termination of Executive’s employment occurs, prorated
based on the number of days the Executive was employed for the year, payable at
the time the Executive’s annual bonus for the year otherwise would be paid had
the Executive continued employment;

(iii) continuation after the date of termination of employment of any health
care (medical, dental and vision) plan coverage, other than that under a
flexible spending account, provided to the Executive and the Executive’s spouse
and dependents at the date of termination for the Severance Period, on a monthly
or more frequent basis, on the same basis and at the same cost to the Executive
as available to similarly-situated active employees during such Severance
Period, provided that such continued participation is possible under the general
terms and provisions of such plans and programs and provided that such continued
coverage by the Company shall terminate in the event Executive becomes eligible
for any such coverage under another employer’s plans. If the Company reasonably
determines that maintaining such coverage for the Executive or the Executive’s
spouse or dependents is not feasible under the terms and provisions of such
plans and programs (or where such continuation would adversely affect the tax
status of the plan pursuant to which the coverage is provided), the Company
shall pay the Executive cash equal to the estimated cost of the expected Company
contribution therefor for such same period of time, with such payments to be
made in accordance with the established payroll practices of the Company (not
less frequently than monthly) for the period during which such cash payments are
to be provided;

(iv) payment of any Accrued Obligations. For purposes of this Agreement,
“Accrued Obligations” shall mean the sum of (A) the Executive’s annual base
salary through Executive’s termination of employment which remains unpaid,
(B) the amount, if any, of any incentive or bonus compensation earned for any
completed fiscal year of the Company which has not yet been paid, (C) any
reimbursements for expenses incurred but not yet paid, and (D) any benefits or
other amounts, including both cash and stock components, which pursuant to the
terms of any plans, policies or programs have been earned or become payable, but
which have not yet been paid to the Executive, including payment for any unused
paid time-off (but not including amounts that previously had been deferred at
the Executive’s request, which amounts will be paid in accordance with the
Executive’s existing directions). The Accrued Obligations will be paid to the
Executive in a lump sum as soon as administratively feasible after the
Executive’s termination of employment, which for purposes of any incentive or
bonus compensation described in (B) above shall mean at the same time such
annual bonus would otherwise have been paid;

 

6



--------------------------------------------------------------------------------

(v) vesting in full of the Executive’s outstanding unvested options, restricted
stock and other equity-based awards that would have vested based solely on the
continued employment of the Executive. Additionally, all of Executive’s
outstanding stock options shall remain outstanding until the earlier of (i) one
year after the date of termination of the Executive’s employment or (ii) the
original expiration date of the options (disregarding any earlier expiration
date provided for in any other agreement, including without limitation any
related grant agreement, based solely on the termination of the Executive’s
employment); and

(vi) payment of one year of outplacement services from Executrack or an
outplacement service provider of the Executive’s choice, limited to $20,000 in
total. This outplacement services benefit will be forfeited if the Executive
does not begin using such services within 60 days after the termination of the
Executive’s employment.

(b) Without Cause; Good Reason; Non-Renewal (Change in Control). If, during the
Term, the Company terminates the Executive’s employment without Cause in
accordance with Section 7(d) hereof, the Executive terminates the Executive’s
employment for Good Reason in accordance with Section 7(c) hereof, or the
Executive terminates the Executive’s employment upon the Company’s failure to
renew the Agreement in accordance with Section 7(e) hereof, within two years
after a Change in Control, subject to Section 20 below, the Executive shall be
entitled to receive:

(i) payment of the Executive’s annual base salary in effect immediately
preceding the date of the Executive’s termination of employment (or, if greater,
the Executive’s annual base salary in effect immediately preceding any action by
the Company described in Section 7(c)(iii) above for which the Executive has
terminated the Executive’s employment for Good Reason), for the period equal to
the greater of 18 months or the sum of four weeks for each full year of
continuous service the Executive has with the Company and its subsidiaries at
the time of termination of employment, beginning immediately following
termination of employment (the “Change in Control Severance Period”), payable in
accordance with the established payable practices of the Company (but no less
frequently than monthly), beginning on the first payroll date following 30 days
after termination of employment, with the Executive to receive at that time a
lump sum payment with respect to any installments the Executive was entitled to
receive during the first 30 days following termination of employment;

(ii) payment of an amount equal to the Executive’s actual earned full-year bonus
for the year in which the termination of Executive’s employment occurs, prorated
based on the number of days the Executive was employed for the year, payable at
the time the Executive’s annual bonus for the year otherwise would be paid had
the Executive continued employment;

(iii) continuation after the date of termination of employment of any health
care (medical, dental and vision) plan coverage, other than that under a
flexible spending account, provided to the Executive and the Executive’s spouse
and dependents at

 

7



--------------------------------------------------------------------------------

the date of termination for the Change in Control Severance Period, on a monthly
or more frequent basis, on the same basis and at the same cost to the Executive
as available to similarly-situated active employees during such Change in
Control Severance Period, provided that such continued participation is possible
under the general terms and provisions of such plans and programs and provided
that such continued contribution by the Company shall terminate in the event
Executive becomes eligible for any such coverage under another employer’s plans.
If the Company reasonably determines that maintaining such coverage for the
Executive or the Executive’s spouse or dependents is not feasible under the
terms and provisions of such plans and programs (or where such continuation
would adversely affect the tax status of the plan pursuant to which the coverage
is provided), the Company shall pay the Executive cash equal to the estimated
cost of the expected Company contribution therefor for such same period of time,
with such payments to be made in accordance with the established payroll
practices of the Company (not less frequently than monthly) for the period
during which such cash payments are to be provided;

(iv) payment of any Accrued Obligations in a lump sum as soon as
administratively feasible after the Executive’s termination of employment, which
for purposes of any incentive or bonus compensation described in
Section 8(a)(iv)(B) above shall mean at the same time such annual bonus would
otherwise have been paid;

(v) vesting in full of the Executive’s outstanding unvested options, restricted
stock and other equity-based awards that would have vested based solely on the
continued employment of the Executive. Additionally, all of the Executive’s
outstanding stock options shall remain outstanding until the earlier of (i) one
year after the date of termination of the Executive’s employment or (ii) the
original expiration date of the options (disregarding any earlier expiration
date provided for in any other agreement, including without limitation any
related grant agreement, based solely on the termination of the Executive’s
employment); and

(vi) payment of one year of outplacement services from Executrack or an
outplacement service provider of the Executive’s choice, limited to $20,000 in
total. This outplacement services benefit will be forfeited if the Executive
does not begin using such services within 60 days after the termination of the
Executive’s employment.

(c) Death or Incapacity. If the Executive’s employment is terminated by reason
of death or Incapacity in accordance with Section 7(a) hereof, the Executive
shall be entitled to receive:

(i) payment of an amount equal to the actual full-year bonus earned for the year
that includes Executive’s death or Incapacity, prorated based on the number of
days the Executive is employed for the year, payable at the same time such
annual bonus would otherwise have been paid had the Executive continued
employment; and

(ii) payment of any Accrued Obligations in a lump sum as soon as
administratively feasible after the Executive’s termination of employment, which
for purposes of any incentive or bonus compensation described in
Section 8(a)(iv)(B) above shall mean at the same time such annual bonus would
otherwise have been paid.

 

8



--------------------------------------------------------------------------------

(d) Cause; Other Than for Good Reason. If the Company terminates the Executive’s
employment for Cause in accordance with Section 7(b) hereof, or the Executive
terminates the Executive’s employment other than for Good Reason in accordance
with Section 7(d) hereof, this Agreement shall terminate without any further
obligation to the Executive other than to pay the Accrued Obligations (except
that any incentive or bonus compensation earned for any completed fiscal year of
the Company which has not yet been paid shall not be paid if the Company
terminates the Executive’s employment for Cause in accordance with Section 7(b)
hereof) as soon as administratively feasible after the Executive’s termination
of employment.

(e) Release and Waiver. Notwithstanding any other provision of this Agreement,
the Executive’s right to receive any payments or benefits under Sections
8(a)(i), (ii), (iii), (v) and (vi) and 8(b)(i), (ii), (iii), (v) and (vi) of
this Agreement upon the termination of the Executive’s employment by the Company
without Cause, by the Executive for Good Reason, or by the Executive upon the
Company’s failure to renew the Agreement is contingent upon and subject to the
Executive signing and delivering to the Company a separation agreement and
complete general release of all claims in a form acceptable to Company, and
allowing the applicable revocation period required by law to expire without
revoking or causing revocation of same, within 30 days following the date of
termination of Executive’s employment.

(f) Change in Control. For purposes of this Agreement, Change of Control means
the occurrence of any of the following events:

(i) The accumulation in any number of related or unrelated transactions by any
person of beneficial ownership (as such term is used in Rule 13d-3, promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
50 percent or more of the combined total voting power of the Company’s voting
stock; provided that for purposes of this subsection (a), a Change in Control
will not be deemed to have incurred if the accumulation of 50 percent or more of
the voting power of the Company’s voting stock results from any acquisition of
voting stock (i) by the Company, (ii) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of the Company’s
subsidiaries, or (iii) by any person pursuant to a merger, consolidation,
reorganization or other transaction (a “Business Combination”) that would not
cause a Change in Control under subsection (ii) below; or

(ii) A consummation of a Business Combination, unless, immediately following
that Business Combination, substantially all the persons who were the beneficial
owners of the voting stock of the Company immediately prior to that Business
Combination beneficially own, directly or indirectly, at least 50 percent of the
combined voting power of the voting stock of the entity resulting from that
Business Combination (including, without limitation, an entity that as a result
of that transaction owns the Company, or all or substantially all of the Company
assets, either directly or through one or more subsidiaries) in substantially
the same proportions relative to each other as the ownership, immediately prior
to that Business Combination, of the voting stock of the Company;

(iii) A sale or other disposition of all or substantially all of the assets of
the Company except pursuant to a Business Combination that would not cause a
Change in Control under subsection (ii) above;

 

9



--------------------------------------------------------------------------------

(iv) At any time less than a majority of the members of the Board of Directors
of the Company or any entity resulting from any Business Combination are
Incumbent Board Members.

(v) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that would
not cause a Change in Control under subsection (ii) above; or

(vi) Any other transaction or event that the Board of Directors of the Company
identifies as a Change in Control for purposes of this Agreement.

(vii) For purposes of this Agreement, an “Incumbent Board Member” shall mean any
individual who either is (a) a member of the Company Board of Directors as of
the Effective Date or (b) a member who becomes a member of the Company’s Board
of Directors subsequent to the Effective Date of this Agreement, whose election
or nomination by the Company’s shareholders, was approved by a vote of at least
a majority of the then Incumbent Board Members (either by specific vote or by
approval of a proxy statement of the Company in which that person is named as a
nominee for director, without objection to that nomination), but excluding, for
that purpose, any individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of Rule
14A-11 of the Exchange Act) with respect to the election or removal of directors
or other actual threatened solicitation or proxies or consents by or on behalf
of the person other than a board of directors. For purposes of this Agreement, a
person means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trusts, unincorporated organization or any other entity of any kind.

9. Business Protection Agreements.

(a) Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

(i) “Business of the Company” means services to (A) identify clients’ erroneous
or improper payments, (B) assist clients in the recovery of monies owed to them
as a result of overpayments and overlooked discounts, rebates, allowances and
credits, and (C) assist clients in the improvement and execution of their
procurement and payment processes.

(ii) “Confidential Information” means any information about the Company or the
Company’s subsidiaries and their employees, customers and/or suppliers which is
not generally known outside of the Company or the Company’s subsidiaries, which
Executive learns of in connection with Executive’s employment with the Company,
and which would be useful to competitors or the disclosure of which would be
damaging to the Company or the Company’s subsidiaries. Confidential Information
includes, but is not limited to: (A) business and employment policies, marketing
methods and the targets of those methods, finances, business plans, promotional
materials and price lists; (B) the terms upon which the Company or the Company’s
subsidiaries obtains products from their suppliers and sells services and
products to customers; (C) the nature, origin, composition and development of
the Company or the Company’s subsidiaries’ services and products; and (D) the
manner in which the Company or the Company’s subsidiaries provide products and
services to their customers.

 

10



--------------------------------------------------------------------------------

(iii) “Material Contact” means contact in person, by telephone, or by paper or
electronic correspondence in furtherance of the Business of the Company.

(iv) “Restricted Territory” means, and is limited to, the geographic area
described in Exhibit A attached hereto. Executive acknowledges and agrees that
this is the area in which the Company and its subsidiaries does business at the
time of the execution of this Agreement, and in which the Executive will have
responsibility, at a minimum, on behalf of the Company and the Company’s
subsidiaries. Executive acknowledges and agrees that if the geographic area in
which Executive has responsibility should change while employed under this
Agreement, Executive will execute an amendment to the definition of “Restricted
Territory” to reflect such change. This duty shall be part of the consideration
provided by Executive for Executive’s employment hereunder.

(v) “Trade Secrets” means the trade secrets of the Company or the Company’s
subsidiaries as defined under applicable law.

(b) Confidentiality. Executive agrees that the Executive will not (other than in
the performance of Executive’s duties hereunder), directly or indirectly, use,
copy, disclose or otherwise distribute to any other person or entity: (a) any
Confidential Information during the period of time the Executive is employed by
the Company and for a period of five years thereafter; or (b) any Trade Secret
at any time such information constitutes a trade secret under applicable law.
Upon the termination of Executive’s employment with the Company (or upon the
earlier request of the Company), Executive shall promptly return to the Company
all documents and items in the Executive’s possession or under the Executive’s
control which contain any Confidential Information or Trade Secrets.

(c) Non-Competition. Executive agrees that during the Executive’s employment
with the Company and for a period of two years thereafter, Executive will not,
either for himself or on behalf of any other person or entity, compete with the
Business of the Company within the Restricted Territory by performing activities
which are the same as or similar to those performed by Executive for the Company
or the Company’s subsidiaries.

(d) Non-Solicitation of Customers. Executive agrees that during Executive’s
employment with the Company and for a period of two years thereafter, Executive
shall not, directly or indirectly, solicit any actual or prospective customers
of the Company or the Company’s subsidiaries with whom Executive had Material
Contact, for the purpose of selling any products or services which compete with
the Business of the Company.

(e) Non-Recruitment of Employees or Contractors. Executive agrees that during
the Executive’s employment with the Company and for a period of two years
thereafter, Executive will not, directly or indirectly, solicit or attempt to
solicit any employee or contractor of the Company or the Company’s subsidiaries
with whom Executive had Material Contact, to terminate or lessen such employment
or contract.

 

11



--------------------------------------------------------------------------------

(f) Obligations of the Company. The Company agrees to provide Executive with
Confidential Information in order to enable Executive to perform Executive’s
duties hereunder. The covenants of Executive contained in the covenants of
Confidentiality, Non-Competition, Non-Solicitation of Customers and
Non-Recruitment of Employees or Contractors set forth in Subsections 9(b) - 9(e)
above (“Protective Covenants”) are made by Executive in consideration for the
Company’s agreement to provide Confidential Information to Executive, and
intended to protect Company’s Confidential Information and the investments the
Company makes in training Executive and developing customer goodwill.

(g) Acknowledgments. Executive hereby acknowledges and agrees that the covenants
contained in (b) through (e) of this Section 9 and Section 10 hereof are
reasonable as to time, scope and territory given the Company and the Company’s
subsidiaries’ need to protect their business, customer relationships, personnel,
Trade Secrets and Confidential Information. Executive acknowledges and
represents that Executive has substantial experience and knowledge such that
Executive can readily obtain subsequent employment which does not violate this
Agreement.

(h) Specific Performance. Executive acknowledges and agrees that any breach of
any of the Protective Covenants or the provisions of Section 10 by him will
cause irreparable damage to the Company or the Company’s subsidiaries, the exact
amount of which will be difficult to determine, and that the remedies at law for
any such breach will be inadequate. Accordingly, Executive agrees that, in
addition to any other remedy that may be available at law, in equity, or
hereunder, the Company shall be entitled to specific performance and injunctive
relief, without posting bond or other security, to enforce or prevent any
violation of any of the Protective Covenants by him.

10. Ownership of Work Product.

(a) Assignment of Inventions. Executive will make full written disclosure to the
Company, and hold in trust for the sole right and benefit of the Company, and
hereby assigns to the Company, or its designees, all of the Executive’s right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which the
Executive may solely or jointly conceive or develop or reduce to practice, or
cause to be conceived or developed or reduced to practice, during the period of
time the Executive is engaged as an employee of the Company (collectively
referred to as “Inventions”) and which (i) are developed using the equipment,
supplies, facilities or Confidential Information or Trade Secrets of the Company
or the Company’s subsidiaries, (ii) result from or are suggested by work
performed by Executive for the Company or the Company’s subsidiaries, or
(iii) relate at the time of conception or reduction to practice to the business
as conducted by the Company or the Company’s subsidiaries, or to the actual or
demonstrably anticipated research or development of the Company or the Company’s
subsidiaries, will be the sole and exclusive property of the Company or the
Company’s subsidiaries, and Executive will and hereby does assign all of the
Executive’s right, title and interest in such Inventions to the Company and the
Company’s subsidiaries. Executive further acknowledge that all original works of
authorship which are made by him (solely or jointly with others) within the
scope of and during the period of the Executive’s employment arrangement with
the Company and which are protectible by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act.

 

12



--------------------------------------------------------------------------------

(b) Patent and Copyright Registrations. Executive agrees to assist the Company
and the Company’s subsidiaries, or their designees, at the Company or the
Company’s subsidiaries’ expense, in every proper way to secure the Company’s or
the Company’s subsidiaries’ rights in the Inventions and any copyrights,
patents, mask work rights or other intellectual property rights relating thereto
in any and all countries, including the disclosure to the Company and the
Company’s subsidiaries of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments
and all other instruments which the Company or the Company’s subsidiaries shall
deem necessary in order to apply for and obtain such rights and in order to
assign and convey to the Company and its subsidiaries, and their successors,
assigns, and nominees the sole and exclusive rights, title and interest in and
to such Inventions, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. Executive further agree that the
Executive’s obligation to execute or cause to be executed, when it is in the
Executive’s power to do so, any such instrument or papers shall continue after
the termination of this Agreement.

(c) Inventions Retained and Licensed. There are no inventions, original works of
authorship, developments, improvements, and trade secrets which were made by
Executive prior to the Executive’s employment with the Company (collectively
referred to as “Prior Inventions”), which belong to Executive, which relate to
the Company’s or the Company’s subsidiaries’ proposed business, products or
research and development, and which are not assigned to the Company or the
Company’s subsidiaries hereunder.

(d) Return of Company Property and Information. The Executive agrees not to
remove any property of the Company or the Company’s subsidiaries or information
from the premises of the Company or the Company’s subsidiaries, except when
authorized by the Company or the Company’s subsidiaries. Executive agrees to
return all such property and information within seven days following the
cessation of Executive’s employment for any reason. Such property includes, but
is not limited to, the original and any copy (regardless of the manner in which
it is recorded) of all information provided by the Company or the Company’s
subsidiaries to the Executive or which the Executive has developed or collected
in the scope of the Executive’s employment, as well as all issued equipment,
supplies, accessories, vehicles, keys, instruments, tools, devices, computers,
cell phones, materials, documents, plans, records, notebooks, drawings, or
papers. Upon request by the Company, the Executive shall certify in writing that
all copies of information subject to this Agreement located on the Executive’s
computers or other electronic storage devices have been permanently deleted.
Provided, however, the Executive may retain copies of documents relating to any
employee benefit plans applicable to the Executive and income records to the
extent necessary for the Executive to prepare the Executive’s individual tax
returns.

11. Mitigation. The Executive shall not be required to mitigate the amount of
any payment the Company becomes obligated to make to the Executive in connection
with this Agreement, by seeking other employment or otherwise. Except as
specifically provided above with respect to the health care continuation
benefit, the amount of any payment provided for in Section 8 shall not be
reduced, offset or subject to recovery by the Company by reason of any
compensation earned by the Executive as the result of employment by another
employer after the Date of Termination, or otherwise.

 

13



--------------------------------------------------------------------------------

12. Withholding of Taxes. The Company shall withhold from any amounts or
benefits payable under this Agreement all federal, state, city or other taxes
that the Company is required to withhold under any applicable law, regulation or
ruling.

13. Modification and Severability. The terms of this Agreement shall be presumed
to be enforceable, and any reading causing unenforceability shall yield to a
construction permitting enforcement. If any single covenant or provision in this
Agreement shall be found unenforceable, it shall be severed and the remaining
covenants and provisions enforced in accordance with the tenor of the Agreement.
In the event a court should determine not to enforce a covenant as written due
to overbreadth, the parties specifically agree that said covenant shall be
enforced to the maximum extent reasonable, whether said revisions be in time,
territory, scope of prohibited activities, or other respects.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia.

15. Remedies and Forum. The parties agree that they will not file any action
arising out of this Agreement other than in the United States District Court for
the Northern District of Georgia or the State or Superior Courts of Cobb County,
Georgia. Notwithstanding the pendency of any proceeding, either party shall be
entitled to injunctive relief in a state or federal court located in Cobb
County, Georgia upon a showing of irreparable injury. The parties consent to
personal jurisdiction and venue solely within these forums and solely in Cobb
County, Georgia and waive all otherwise possible objections thereto. The
prevailing party shall be entitled to recover its costs and attorney’s fees from
the non-prevailing party(ies) in any such proceeding no later than 90 days
following the settlement or final resolution of any such proceeding. The
existence of any claim or cause of action by the Executive against the Company
or the Company’s subsidiaries, including any dispute relating to the termination
of this Agreement, shall not constitute a defense to enforcement of said
covenants by injunction.

16. Notices. All written notices required by this Agreement shall be deemed
given when delivered personally or sent by registered or certified mail, return
receipt requested, or by a nationally-recognized overnight delivery service to
the parties at their addresses set forth on the signature page of this
Agreement. Each party may, from time to time, designate a different address to
which notices should be sent.

17. Amendment. This Agreement may not be varied, altered, modified or in any way
amended except by an instrument in writing executed by the parties hereto or
their legal representatives.

18. Binding Effect. This Agreement shall be binding on the Executive and the
Company and their respective successors and assigns effective on the Effective
Date. Executive consents to any assignment of this Agreement by the Company, so
long as the Company will require any successor to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
If the Executive dies before receiving all payments due under this Agreement,
unless expressly otherwise provided hereunder or in a separate plan, program,
arrangement or agreement, any remaining payments due after the Executive’s death
shall be made to the Executive’s beneficiary designated in writing (provided
such writing is executed and dated by the Executive and delivered to the Company
in a form acceptable to the Company prior to the Executive’s death) and
surviving the Executive or, if none, to the Executive’s estate.

 

14



--------------------------------------------------------------------------------

19. No Construction Against Any Party. This Agreement is the product of informed
negotiations between the Executive and the Company. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties. The Executive and the Company agree that
none of the parties were in a superior bargaining position regarding the
substantive terms of this Agreement.

20. Deferred Compensation Omnibus Provision. Notwithstanding any other provision
of this Agreement, it is intended that any payment or benefit which is provided
pursuant to or in connection with this Agreement which is considered to be
deferred compensation subject to Section 409A of the Code shall be provided and
paid in a manner, and at such time, including without limitation payment and
provision of benefits only in connection with the occurrence of a permissible
payment event contained in Section 409A (e.g. separation from service from the
Company and its affiliates as defined for purposes of Section 409A of the Code),
and in such form, as complies with the applicable requirements of Section 409A
of the Code to avoid the unfavorable tax consequences provided therein for
non-compliance. Notwithstanding any other provision of this Agreement, the
Company’s Compensation Committee or Board of Directors is authorized to amend
this Agreement, to amend or void any election made by the Executive under this
Agreement and/or to delay the payment of any monies and/or provision of any
benefits in such manner as may be determined by it to be necessary or
appropriate to comply, or to evidence or further evidence required compliance,
with Section 409A of the Code (including any transition or grandfather rules
thereunder). For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code. If the
Executive is a key employee (as defined in Section 416(i) of the Code without
regard to paragraph (5) thereof) and any of the Company’s stock is publicly
traded on an established securities market or otherwise, then payment of any
amount or provision of any benefit under this Agreement which is considered
deferred compensation subject to Section 409A of the Code shall be deferred for
six (6) months after termination of Executive’s employment or, if earlier,
Executive’s death, as required by Section 409A(a)(2)(B)(i) of the Code (the
“409A Deferral Period”). In the event such payments are otherwise due to be made
in installments or periodically during the 409A Deferral Period, the payments
which would otherwise have been made in the 409A Deferral Period shall be
accumulated and paid in a lump sum as soon as the 409A Deferral Period ends, and
the balance of the payments shall be made as otherwise scheduled. In the event
benefits are required to be deferred, any such benefit may be provided during
the 409A Deferral Period at the Executive’s expense, with the Executive having a
right to reimbursement from the Company once the 409A Deferral Period ends, and
the balance of the benefits shall be provided as otherwise scheduled. For
purposes of this Agreement, termination of employment shall mean a “separation
from service” within the meaning of Section 409A of the Code where it is
reasonably anticipated that no further services would be performed after such
date or that the level of bona fide services Executive would perform after that
date (whether as an employee or independent contractor) would permanently
decrease to no more than 20 percent of the average level of bona fide services
performed over the immediately preceding 36-month period (or, if lesser,
Executive’s period of service).

 

15



--------------------------------------------------------------------------------

21. Mandatory Reduction of Payments in Certain Events. Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment or distribution by the Company to or for the benefit of
Executive (whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise) (a “Payment”) would be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Code, then, prior
to the making of any Payment to Executive, a calculation shall be made comparing
(i) the net benefit to Executive of the Payment after payment of the Excise Tax
to (ii) the net benefit to Executive if the Payment had been limited to the
extent necessary to avoid being subject to the Excise Tax. If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payment shall be limited to the extent necessary to avoid being subject
to the Excise Tax (the “Reduced Amount”). In that event, cash payments shall be
modified or reduced first and then any other benefits. The determination of
whether an Excise Tax would be imposed, the amount of such Excise Tax, and the
calculation of the amounts referred to in clauses (i) and (ii) of the foregoing
sentence shall be made by an independent accounting firm selected by Company and
reasonably acceptable to the Executive, at the Company’s expense (the
“Accounting Firm”), and the Accounting Firm shall provide detailed supporting
calculations. Any determination by the Accounting Firm shall be binding upon the
Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Payments which Executive was
entitled to, but did not receive pursuant to this Section 21, could have been
made without the imposition of the Excise Tax (“Underpayment”). In such event,
the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive.

22. Entire Agreement. Except as provided in the next sentence, this Agreement
constitutes the entire agreement of the parties with respect to the matters
addressed herein and it supersedes all other prior agreements and
understandings, both written and oral, express or implied, with respect to the
subject matter of this Agreement. It is further specifically agreed and
acknowledged that, except as provided herein, the Executive shall not be
entitled to severance payments or benefits under any severance or similar plan,
program, arrangement or agreement of or with the Company for any termination of
employment occurring while this Agreement is in effect.

[Signatures are on the following page.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.

 

PRGX GLOBAL, INC. By:   /s/ Ronald E. Stewart Its:  

President and Chief Executive Officer

  600 Galleria Parkway   Suite 100   Atlanta, Georgia 30339   Attn: General
Counsel

 

EXECUTIVE /s/ Michael Cochrane Michael Cochrane 5875 Collins Avenue Unit 603
Miami Beach, FL 33140

 

17



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTED TERRITORY

“Restricted Territory” refers to all of the geographic areas described in I. and
II. below, collectively.

 

I. All of the following Metropolitan Statistical Areas in the U.S.,
collectively:

Fayetteville-Springdale-Rogers, AR-MO

Danville, IL

Cincinnati-Middletown, OH-KY-IN

Dallas-Fort Worth-Arlington, TX

Chicago-Naperville-Joliet, IL-IN-WI

Boise City-Nampa, ID

Grand Rapids–Wyoming, MI

Minneapolis-Saint Paul-Bloomington, MN-WI

New York-Newark-Jersey City, NY-NJ-PA

Phoenix-Mesa-Scottsdale, AZ

Miami-Fort Lauderdale-Pompano Beach, FL

Waco, TX

Milwaukee-Waukesha-West Allis, WI

Memphis, TN-MS-AR

Seattle-Tacoma-Bellevue, WA

Harrisburg-Carlisle, PA

Indianapolis, IN

Modesto, CA

Houston-Baytown-Sugarland, TX

Jacksonville, FL

Nashville-Davidson-Murfreesboro, TN

Atlanta-Sandy Springs-Marietta, GA

II.      All of the area within the city limits of the following cities and
within 25 kilometers of the city limits of the following cities, collectively:

Brampton, Ontario, Canada

Cambridge, Ontario, Canada

Mississauga, Ontario, Canada

Toronto, Ontario, Canada

Montreal, Quebec, Canada

Boucherville, Quebec, Canada

Stellarton, Nova Scotia, Canada

Mexico City, Mexico

Monterrey, Mexico

San Paulo, Brazil

Bogota, Columbia

Brno, Czech Republic

Hemel Hempstead, United Kingdom

London, United Kingdom

Luton, United Kingdom

Manchester, United Kingdom

Croydon, United Kingdom

Eastleigh, United Kingdom

 

18



--------------------------------------------------------------------------------

Wellingborough, United Kingdom

Croix, Nord-pas-de-Calais, France

Rungis, France

Lyon — Saint Etienne, France

Paris, France

Lille, France

Madrid, Spain

Zug, Switzerland

Hong Kong, China

Shanghai, China

Pune, India

Bangkok, Thailand

Taipei City, Taiwan

Selangor, Malaysia

Sydney, New South Wales, Australia

Auckland, New Zealand

Melbourne, Victoria, Australia

Chestnut, United Kingdom

Surrey, United Kingdom

Boulogne-Billancourt, France

 

19